Citation Nr: 0523916	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a skin disorder due to 
an abnormal sensitivity to plague vaccine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from August 1969 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO denied entitlement to service 
connection for abnormal sensitivity to plague vaccine with 
demonstrable skin sensitizing antibody.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that a current skin 
disorder/skin rash is etiologically related to any incident 
of service.  


CONCLUSION OF LAW

A chronic acquired skin disorder, due to an abnormal 
sensitivity to plague vaccine with demonstrable skin 
sensitizing antibody, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107(a) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for 
entitlement to service connection for a skin disorder was 
received in January 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence the claimant could 
submit to support his claim, and what information and 
evidence would be obtained by VA, to the appellant in 
February 2002 prior to the initial AOJ decision on his claim 
in June 2002.  The timing of the notice in this case was 
compliant with the statutory requirement that it precede the 
initial RO decision. 

In a February 2002 letter, the RO notified the appellant of 
three of the four required content elements.  He was notified 
of the information and evidence not of record (1) needed to 
substantiate his claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  As to the 
fourth required content element, although this notice did not 
explicitly ask the appellant to provide "any evidence in 
[his] possession that pertains" to his claim, 38 C.F.R. 
§ 3.159(b)(1), the notice properly conveyed the essence of 
the regulation.  The RO's February 2002 letter informed him 
to tell the RO about any additional information or evidence 
that he wanted the RO to try to secure and that he could 
obtain records himself and send them to the RO.  

Moreover, in May 2004, the RO again notified the appellant as 
to evidence needed to grant the claim, what it was doing to 
obtain such evidence, and what the appellant needed to do to 
help VA obtain this evidence.  The RO notified the appellant 
that, if he had any other evidence or information that he 
thought would support his claim, to let the RO know.  In 
addition, the RO specifically notified the appellant that 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us", thus explicitly 
notifying the appellant of the fourth required content 
element.   

In addition, the appellant was advised, by virtue of a 
detailed August 2003 statement of the case and January 2004 
supplemental statement of the case, of the pertinent law and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  Further, the claims file reflects that 
the August 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159, which contains the 
guidance that a claimant should "provide any evidence in the 
claimant's possession that pertains to the claim."  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the language of VCAA notice by the RO 
constituted harmless error.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992)..  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Facts and Analysis

In January 2002 the appellant submitted a claim for 
entitlement to service connection for an upper body rash from 
a physical reaction to plague shots he received in service.  

Service medical records show that the appellant was admitted 
to the hospital by a doctor of the Allergy Service for 
immunological studies after he manifested hypersensitivity to 
plague vaccine.  The history was that the appellant 
manifested an urticarial reaction to a plague shot a few 
hours after administration.  A urticarial reaction was at the 
site of the injection, with another urticarial reaction on 
the contralateral anatomical site.  He responded readily to 
Benadryl injection, and experienced no other symptomatology.  
He was then retested at the allergy clinic, and developed a 
reaction to a 1:100 dilution of whole plague vaccine, 
manifested by a urticarial lesion with a satellite wheal, 
which subsided without treatment.  Two hours later, he 
developed a urticarial wheal at the site of the original 
plague shot, along with associated satellite wheals.  He was 
admitted to the hospital with his permission for immunologic 
testing of this phenomena.  His past history noted a 
transient rash in response to tetanus vaccination as a child.

He was asymptomatic throughout his hospital course.  He was 
seen in consultation by a physician in the Allergy Service, 
and by testing was found to have a skin sensitizing antibody 
to whole plague vaccine at 1:100 dilution in the right arm 
with satellite wheals.  The testing results show that he had 
no reaction at higher dilution.  The veteran was skin tested 
to a great number of allergens, to which he responded with 
complete negativity.  The final diagnosis was abnormal 
sensitivity to plague vaccine with demonstrable skin 
sensitizing antibody to same.  There was a determination this 
condition had existed prior to service, and had not been 
aggravated by service.  It was recommended that the appellant 
should not receive further plague vaccination, and he was 
felt to be disqualified for worldwide duty, and not 
retainable in the service.  He was cleared medically for 
separation.  

According to a Medical Board Report dated in October 1969 the 
diagnosis was abnormal sensitivity to plague vaccine with 
demonstrable skin sensitizing antibody to same.  The 
approximate date of origin was undetermined, but prior to 
service.  It had existed prior to service and was not 
permanently aggravated by service.  The disability was a 
chronic condition, which was thought might be progressive and 
made the appellant a poor risk for continued military 
service.  

The veteran signed an application for Discharge Under the 
Provisions of Chapter 9, AFM 35-4, in early October 1969.  He 
requested discharge for physical disability, and acknowledged 
that he had been notified of the findings of the Medical 
Board, that he was considered unfit for worldwide service 
because of physical disability which was considered to have 
existed prior to entry on his current period of active duty 
and which appeared to be not incident to, or aggravated by, 
his active military service.  He did not elect his right to 
have consideration of his case by a Physical Evaluation 
Board.  He further acknowledged that, as a result of his 
application, he might be discharged for physical disability 
without further hearing without disability retirement or 
disability severance pay, but that his discharge did not 
preclude his applying for benefits administered by the 
Veterans Administration (now the Department of Veterans 
Affairs).  

Records received from a private medical doctor, E.P., M.D., 
for a period from August 1997 to April 2002 show that the 
appellant was seen in January 2002 for a rash on his right 
knee.  According to the appellant, he had phoned in December 
1997 regarding a recurrent rash, for which prescription 
medication was issued.  

In his notice of disagreement, the appellant claimed that he 
has continued to suffer from the discomfort and pain of 
rashes to this day, and that only because Air Force 
authorities informed him that he was not eligible at the time 
of discharge did he not keep any records of treatment for 
this condition during the months after discharge.  Our review 
discloses, however, that the appellant was informed on his 
application for discharge, which he signed in October 1969, 
that he was not precluded from applying for benefits 
administered by VA.  

Although the service medical records show that an abnormal 
sensitivity to plague vaccine was considered to have existed 
prior to medical service, in his substantive appeal, the 
appellant contends that there is a lack of medical records 
prior to service showing an abnormal sensitivity to plague 
vaccine.  The doctors in service may have made their 
determination that an abnormal sensitivity existed prior to 
service based on universally recognized medical principles, 
such that no additional or confirmatory evidence is 
necessary.  See 38 C.F.R. § 3.303(d).  In any event, however, 
the evidence of record shows that the veteran's initial 
reaction to the plague injection responded quickly to an 
injection of Benadryl, that a second reaction responded 
without medication, and that, during the hospitalization 
after which he was separated from service, he was 
asymptomatic.  

The appellant has also contended that absence of medical 
evidence showing treatment for a chronic condition is due to 
a lack of service related medical follow-up after discharge.  
He also asserts that his condition was acute in service, and 
that the condition required a prescription for medication to 
be taken when each flare-up occurred.

A lay statement from the appellant's former wife noted that, 
during the time she was married to the appellant, several 
times a year he would break out with a severe rash that was 
like hives.  According to information provided by the 
appellant in his claim form, the marriage was from February 
1991 to May 2001.  The appellant's aunt wrote that she was 
well aware of recurring rash problems which the appellant had 
suffered since he received the plague vaccine in the 
military.  

The appellant's representative contends that at the "existed 
prior to service" separation examination in October 1969, 
the examiner noted that the appellant had "experienced a 
significant illness or injury since induction" and that he 
was "cleared medically for separation".  The Board notes 
that these statements were preprinted on the form.  The 
additional typewritten details noted that the appellant had 
been hospitalized from late September to early October 1969 
for hypersensitivity to plague vaccine.  As noted above, 
however, the appellant was admitted to the hospital for 
immunologic testing after reactions, first to a plague 
inoculation, and then to testing of a dilution of the plague 
vaccine.  The records show that the first reaction resolved 
with an injection of Benadryl and the second resolved without 
any medication.  During his subsequent hospitalization, he 
was asymptomatic through his hospital course.

Although the October 1969 Medical Board Report noted that the 
abnormal sensitivity to plague vaccine was a chronic 
condition, evidence of a chronic disease in service is not 
shown.  The service medical records do not show a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observations to establish chronicity of a skin 
disorder from a reaction due to abnormal sensitivity to 
plague vaccine.  See 38 C.F.R. § 3.303(b).  Moreover, there 
is no medical evidence of a nexus between the claimed in-
service skin reaction to a plague injection, and the 
currently claimed condition.  The Board cannot provide such 
evidence on our own, nor can lay individuals.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

With regard to the disability claimed, the Board has 
carefully considered the statements of the appellant, his 
former wife, and an aunt, and does not doubt their sincerity.  
The aunt was aware of rashes that the appellant had suffered 
since receiving the plague vaccine in service.  We note, 
however, that the appellant's former wife observed rashes on 
the appellant during the ten years of marriage, which 
occurred 22-plus years after his separation from service.  
Each is certainly competent, as a layperson, to report that 
as to which he/she have personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  They are not, however, 
competent to offer a medical opinion as to cause or etiology 
of the claimed disability, because there is no evidence of 
record that they have specialized medical training.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay 
statements, no matter how sincerely made, are not competent 
medical evidence as to a causal relationship between any 
current skin disorder claimed and the appellant's active 
military service, or as to claimed continuity of 
symptomatology demonstrated after service.  

As noted in our discussion of VCAA notice, above, the 
February 2002 letter informed the appellant of VA's duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  The Board has 
considered whether to seek further medical evaluation of the 
veteran.  In this case, a medical examination or a medical 
opinion is not necessary to decide the claim.  The evidence 
of record shows that, in service, the appellant suffered a 
reaction at the site of an injection, but there is no 
competent evidence that rashes which occurred at or near that 
site approximately 22+ years after service, and a rash on his 
right knee approximately 32 years after service, are related 
to a reaction in service at an injection site in his right 
arm, on the contralateral anatomical side and at a test site 
in his arm, or to claimed symptomatology post-service. 

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a skin disorder due to 
an abnormal sensitivity to plague vaccine.  There is no 
competent medical evidence that the appellant currently has a 
skin disorder which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed skin disorder and any alleged continuity of 
symptomatology since separation from service.  See Savage, 
supra.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for a skin 
disorder due to an abnormal sensitivity to plague vaccine 
must be denied.


ORDER

Entitlement to service connection for a skin disorder due to 
an abnormal sensitivity to plague vaccine is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


